COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                §
IN RE:                                                           No. 08-16-00225-CR
                                                §
EUGENIO L. RODRIGUEZ,                                         AN ORIGINAL PROCEEDING
                                                §
                      Relator.                                     IN MANDAMUS
                                                §

                                 MEMORANDUM OPINION

         Relator, Eugenio L. Rodriguez, has filed a mandamus petition asking that we order the

109th District Court of Andrews County, Texas, to appoint counsel to represent him on a motion

for DNA testing. We deny mandamus relief.

         To obtain mandamus relief, Relator must demonstrate that he does not have an adequate

remedy at law and that the act he seeks to compel is ministerial. State ex rel. Young v. Sixth

Judicial District Court of Appeals, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). Article 64.01(c)

provides that a convicted person is entitled to counsel during a proceeding under Chapter 64 if

the trial court finds “reasonable grounds for a motion to be filed[.]” TEX.CODE CRIM.PROC.ANN.

art. 64.01(c)(West Supp. 2016). Finding that Relator has failed to establish he is entitled to

mandamus relief, we deny the petition for writ of mandamus.


                                            STEVEN L. HUGHES, Justice
September 9, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)